Case: 11-30340     Document: 00511828064         Page: 1     Date Filed: 04/19/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 19, 2012
                                       No. 11-30340
                                                                           Lyle W. Cayce
                                                                                Clerk
KIM BARTON,

                                                  Plaintiff - Appellant,

v.

G.E.C., INC.,

                                                   Defendant - Appellee.



                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                               USDC 3:09-CV-1123


Before BARKSDALE, GARZA, and ELROD, Circuit Judges.
PER CURIAM:*
        Kim Barton appeals the district court’s summary judgment on her
discrimination and retaliation claims.             We have carefully considered the
pertinent portions of the record in light of the parties’ briefs and oral arguments.
We conclude Appellant has not demonstrated any error warranting reversal.
AFFIRMED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.